Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/21 has been entered via RCE on 10/20/21.  Claims 1-2 are pending examination, claim 3 has been canceled and claims 4-7 withdrawn.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama et al (US 2011/0195190; provided by Applicant in 3/1/18 IDS, hereafter Koshiyama) in view of Ito (US 
Claim 1: Koshiyama teaches A surface treatment method that treats a surface of a treatment target (Such as wafer, W) using a device having a liquid contact portion provided with a member (such as cup 33) (See, for example, Fig 1, abstract, [0064]) the method comprising: 
bringing a surface treatment liquid into contact with the surface of the treatment target (See, for example, abstract, Fig 1),
wherein the surface treatment liquid includes a silylating agent (A) (silylating agent) and a solvent (S) (hydrocarbon non-polar solvent), 
the silylating agent (A) does not have an alkoxy group bonded to a silicon atom (see, for example, [0045-46], [0052], Tables , further such as N, N, dimethylaminotrimethylsilane), 
the solvent (S) does not have a hydroxyl group bonded to a carbon atom, a value of dH in Hansen solubility parameters of the solvent (S) is 3.2 MPa.sup.1/2 or less or 10.5 MPa.sup.1/2 or more, and Relative Energy Difference represented by  Ra/R0 is 1.2 or more, where an interaction radius of the polyvinyl chloride in a Hansen space is defined as R0, and a distance between Hansen solubility parameters of the polyvinyl chloride and Hansen solubility parameters of the solvent (S) is defined as Ra (such as n-hexane, n-heptane, n-octane, n-nonane, methyloctane, n-decane, n-undecane, n-dodecane) (see, for example, [0056], and Tables).  
Koshiyama is silent as to the type of material the liquid contact portion member (cup 33) is made of, so it does not explicitly teach the member is made of polyvinyl chloride.  Ito teaches a method of wafer liquid treatment from nozzles comprising a surrounding cup structure to aid in containment of spun liquids (See, for example, abstract, Figures).  Ito further teaches wherein a cup and various chamber components for collecting treatment liquid having been discharged from a spinning substrate to the surroundings is made of polyvinylchloride (PVC) in light of its known chemical resistance (See, for 
Koshiyama does not explicitly teach wherein the surface treatment liquid further comprises a nitrogen-containing heterocyclic compound that does not include a silicon atom.  Saito teaches a method of applying a water repellent film forming agent containing a silicon compound onto a wafer surface (See, for example, abstract, Figures).  Saito further teaches that reaction between surface treatment silicon compounds and hydroxyl groups naturally present on silicon wafer surfaces can be accelerated by incorporating a base catalyst such as ammonia, pyridine and the like into the silylating treatment liquid (See, for example, [0096)).  But it does not explicitly teach an aromatic nitrogen-containing heterocycle comprising a nitrogen atom in a ring structure not comprising pyridine.  Barbieru  teaches a method of preparing and applying siliconizing formulations to surfaces (See, for example, abstract, [0070-0073]).  Barbieru further teaches wherein pyrazole, triazole, and tetrazole are known N-containing heterocycle alternatives to pyridine, for providing base catalysis (See, for example, [0053]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated pyrazole, triazole, or tetrazole into the silicon compound surface treatment liquid of Koshiyama as such an incorporation would predictably accelerate the bonding interaction between the liquid and wafer surface; additionally / alternatively where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one 
Claim 2: Koshiyama further teaches wherein the solvent (S) includes aliphatic hydrocarbon (such as n-hexane, n-heptane, n-octane, n-nonane, methyloctane, n-decane, n-undecane, n-dodecane) (see, for example, [0056], and Tables).  
Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated Barbieru (replacing previously applied Williams reference), as discussed in the rejections above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712